Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 6/1/2022 has been entered. Claim(s) 1-4, 6, 8-14, 16, 18-20 is/are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-14, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-4, 6, 8-14, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites validating the proposed change to ensure the proposed change meets the need and does not require additional changes to the system. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites identifying an unsatisfied need to be met by the system;
representing a proposed change to the system to satisfy the need in a high-level representation of the proposed change; mapping the high-level representation to a low-level executable semantic implementation model of the system; validating the proposed change based on the simulation to ensure the proposed change meets the need and does not require additional changes to the system which are all a part of the mental processes.
The claimed system simply describes series of steps for validating the proposed change to ensure the proposed change meets the need and does not require additional changes to the system. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the processor. That is, other than reciting one or more processors, one or more memories having computer readable instructions, a device and a digital resource, nothing in the claim precludes the limitations from practically being performed in the human mind or manually. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG. “Mental processes” are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Next, the claim is analyzed to determine if it is integrated into a practical application. Regarding independent claim 11, the claim recites additional limitation of using hardware module, software module, and processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea for claim 11). Taking the additional elements individually and in combination (running a simulation on the low level executable semantic implementation model of the system; implementing the validated change to improve the system to satisfy the need), the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 11.  Furthermore, the dependent claims 2-3, 6, 8-10, 12-14, 16, 18-20 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-3, 6, 8-10, 12-14, 16, 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-4, 6, 8-14, 16, 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton (U.S. Patent Application Pub 20160246582) in view of Isom (U.S. Patent Application Pub 20100011347).

	Regarding clam 1,
Benton teaches a computer implemented method of generating a systematic change in a system comprising: identifying an unsatisfied need to be met by the system; (See paragraphs 50, 53, Benton teaches configuring components in a system meeting an unsatisfied need)
representing a proposed change to the system to satisfy the need in a high-level representation of the proposed change; (See paragraphs 46-48, Benton teaches install a semantic model which is high-level of a change in the system.. added component.)
Benton does not explicitly teach but Isom teaches mapping the high-level representation to a low-level executable semantic implementation model of the system; (See paragraphs 27-30, abstract, Isom teaches map high level determinations by researches etc to low level model simulation)
 identifying a new component required by the system based on the mapping; (See paragraphs 6, 28, 30, abstract, Isom teaches identifying new component requirements)
running a simulation on the low level executable semantic implementation model of the system including the newly identified component; (See paragraphs 6, 28, 30-33, abstract, Isom teaches  that the computer-based analysis has deemed appropriate for curing the pain points are installed in the simulated system after running a simulation.)
validating the proposed change based on the simulation to ensure the proposed change meets the need and does not require additional changes to the system; (See paragraphs 6, 28, 30-33, abstract, Isom teaches installing the new component)
installing the new required component in the system; and implementing the validated changes to improve the system to satisfy the need. (See paragraphs 6, 30-33, abstract, Isom teaches installing the new component)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Isom with Benton because both deal with semantic models. The advantage of incorporating the above limitation(s) of Isom into Benton is that Isom enables creating improved framework for an enterprise computer system (ECS) that uses the new components by populating an original architecture framework with the new components. The method enables creating an improved framework using a bottom-up approach, in which the new components in the architecture set the definition for the new architecture framework, thus allowing a monitoring computer to automatically upgrade the architecture framework of a system that is under review, hence allowing a system engineer to focus on root causes of pain points to be involved in the selection of needed upgrade components., therefore making the overall system more robust and efficient. (See paragraphs 4-6, Isom)
*Examiner’s note: This is an intended use limitation.

Regarding clam 2,
Benton and Isom teach the method of claim 2.
Isom further teaches further comprising: on a condition that the validating steps determines that additional changes are required: representing the additional changes in the high-level representation of the system;  (See paragraphs 27-30, abstract, Isom teaches map high level determinations by researches etc to low level model simulation )
mapping the additional changes to the low-level executable semantic model; and re-validating the additional changes. (See paragraphs 27-30, abstract, Isom teaches map high level determinations by researches to low level model simulation validate and revalidate)
See motivation to combine for claim 1.
Regarding clam 3,
Benton and Isom teach the method of claim 2, wherein the additional changes related to a security aspect of the system. (See paragraphs 14, 37, Benton teaches changes dealing with correctness properties/security of the system)
*Examiner’s note, this limitation is an intended use limitation. 

Regarding clam 4,
Benton and Isom teach the method of claim 2, wherein the additional change relates to a safety aspect of the system.(See paragraphs 14, 37, Benton teaches changes dealing with system safety)
*Examiner’s note, this limitation is an intended use limitation. 

Regarding clam 8,
Benton and Isom teach the method of claim 1, wherein mapping the high-level representation to the low-level executable semantic model comprises:identifying at least one phenomenon associated with an underlying mechanism of sub-system of the overall system;  (See paragraphs 42-43, Benton teaches a configuration translation model which translated high to low level to configure the system)
identifying relationships between phenomena; (See paragraphs 19, 43, Benton teaches relationship between abstract structures)
configuring a plurality of phenomena to achieve the identified need of the system; and implement changes to the underlying mechanism to achieve the configuration of the plurality of phenomena. (See paragraphs 42-43, Benton teaches converting the high and low level to achieve the new configuration)
Regarding clam 9,
Benton and Isom teach the method of claim 1, further comprising: cascading an additional change based on the proposed change to the system.  (See paragraphs 34, 41, 58, Benton teaches a number of changes can be made to the system)
Claims 11-14,  18-19 list all the same elements of claims 1-4, 8-9, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4, 8-9, applies equally as well to claims 11-14, 16, 18-19.  Furthermore with regards to the limitation of A system for managing change in a complex system comprising: a hardware module; a software module for controlling operation of the hardware module; a computer processor configured to manage change in the complex system; and software instructions that when executed by the computer processor cause the computer processor to perform the steps of: (See paragraphs 31, 60, Benton)

Claims 6, 10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton (U.S. Patent Application Pub 20160246582) in view of Isom (U.S. Patent Application Pub 20100011347) in view of Fakhouri (U.S. Patent 7464147).

Regarding clam 6,
Benton and Isom teach the method of claim 1. 
Benton and Isom do not teach but Fakhouri further teaches wherein the low-level executable semantic model is consistent with a hybrid communicating sequential processes (HCSP). (See column 25 line 40 to column 26 line 14, Fakhouri teaches a communication sequential process but a hybrid because it connects to other standard that operate with the throughput)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fakhouri with Benton and Isom because both deal with semantic models. The advantage of incorporating the above limitation(s) of Fakhouri into Benton and Isom is that Fakhouri is it helps isolate and localize all the heterogeneity and associated complexity in distributed applications, by separating the dynamic part (events) from the semi-static parts (rules) providing coordination and mapping of resources and services, therefore making the overall system more robust and efficient. (See column 2, Fakhouri)

Regarding clam 10,
Benton and Isom teach the method of claim 9.
Benton and Isom do not teach but Fakhouri further teaches wherein the proposed change is a change to a logic program and the additional change is the addition of a hardware sensor to provide an input to the logic program. (See column 6 line 50 to column 7 line 20, Fakhouri teaches a continuous event notification and heartbeat mechanisms are also needed for monitoring cluster-wide activities (Aka a hardware sensor). Using these mechanisms, Mounties continuously monitors the cluster-wide events and compares the current cluster-state with the desired state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fakhouri with Benton and Isom because both deal with semantic models. The advantage of incorporating the above limitation(s) of Fakhouri into Benton and Isom is that Fakhouri is it helps isolate and localize all the heterogeneity and associated complexity in distributed applications, by separating the dynamic part (events) from the semi-static parts (rules) providing coordination and mapping of resources and services, therefore making the overall system more robust and efficient. (See column 2, Fakhouri)

Claims 16, 20  list all the same elements of claims 6, 10, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 6, 10, applies equally as well to claims 16, 20.  

Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1-4, 6, 8-14, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Under Step 2A Prong 1, applicant submits that claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. 
The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts.  The claims are directed to a process of validating the proposed change to ensure the proposed change meets the need and does not require additional changes to the system. The claims disclose identifying an unsatisfied need to be met by the system; representing a proposed change to the system to satisfy the need in a high-level representation of the proposed change; mapping the high-level representation to a low-level executable semantic implementation model of the system; validating the proposed change based on the simulation to ensure the proposed change meets the need and does not require additional changes to the system.  Hence, examiner has indicated that these identified limitations are directed to “mental process” or “methods of organizing human activities” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas. Furthermore, using a computer as a tool to implement the abstract ideas does not make it less abstract. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity” or “mental process” as enumerated in Section I of the 2019 PEG.
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.
Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application.  
Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
As mentioned above a generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim (particularly running a simulation on the low level executable semantic implementation model of the system; 
implementing the validated change to improve the system to satisfy the need )does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Wang (U.S. Patent App Pub 20210158151) teaches a method involves determining a configuration of a deep neural network (DNN) for processing broadcast or multicast communications transmitted over the wireless communication system to a targeted group of user equipments (UEs) and forming a network-entity DNN based on the determined configuration of the DNN. The broadcast or multicast communications are processed using the network-entity DNN to direct the broadcast or multicast communications to the targeted group of UEs using the wireless communication system. The configuration of the DNN is determined based on a characteristic of the targeted group of UEs.
2. Macdonald (U.S. Patent App Pub 20160335511) teaches system (100) has processors that are configured to execute instructions to provide indication of prescribed authentication parameter. The image data having image of user of computing device which is captured using image sensor of computing device is received. The identity of user is determined based on analysis of received image data. Determination is made whether received image data having feature corresponding to prescribed authentication parameter. The user is authenticated based on whether the received image data having feature corresponding to prescribed authentication parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444